Citation Nr: 1816014	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-35 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for sleep apnea (also claimed as sleep disturbances), to include as secondary to an acquired psychiatric condition.

3.  Entitlement to service connection for multiple myeloma.


REPRESENTATION

Veteran represented by:	Chuck R. Pardue


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1965 to March 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2011 and April 2013 rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

This case was previously before the board in April 2015.  At that that time, the Board remanded, among other claims, the claims for hearing loss, sleep apnea, and multiple myeloma, for further development.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

2.  Symptoms of bilateral hearing loss were not chronic in service and have not been continuous since service separation, and the current bilateral hearing loss disability did not manifest to a degree of 10 percent within one year of service separation and is not related to exposure to acoustic trauma or other injury or event in service.

3.  The Veteran has a current disability of multiple myeloma.
 
4.  Symptoms of multiple myeloma were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

5.  The Veteran served in the "blue waters" of Vietnam but did not go ashore and did not navigate the "brown waters" of Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria to establish service connection for multiple myeloma have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the RO provided a notice letter to the Veteran in April 2012, prior to the adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to reopen and substantiate the claim for service for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran that he has been prejudiced by any notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  The Board finds that the duty-to-notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records and private treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding relevant evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in February 2013 and November 2015 to obtain medical evidence regarding the nature and etiology of the claimed disabilities.  The Board finds the VA examinations to be adequate for adjudication purposes.  The examinations were performed by a medical professional based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinions were provided as to the nature and etiology of any diagnosed condition.  Thus, the Board finds that the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  See 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Service Connection

The Veteran contends that his currently diagnosed hearing loss and multiple myeloma are connected to service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection requires evidence of: (1) a current disability; (2) a disease or injury in service, and (3) a relationship or nexus between the current disability and service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Diseases of the nervous system, including sensorineural hearing loss, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

Additionally, where certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.   

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C. § 1116(a) (2017).  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97. 

Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" Navy because they operated on the blue-colored waters of the open ocean. In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier. 

 Claims based on statements that exposure occurred because herbicide agents were stored or transported on the veteran's ship, or that the veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam do not qualify for the presumption of exposure. See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010). The Board acknowledges that in Gray v. McDonald, 27 Vet. App. 313 (2015), the Court of Appeals for Veterans Claims found that VA relied on insufficient evidence to designate Da Nang Harbor as offshore, rather than an inland, waterway. Gray, 27 Vet. App. at 325. The Court vacated that decision to allow VA to reevaluate its definition of inland waterways, including how that definition applies to Da Nang Harbor. Id. at 327. In light of the decision in Gray, VA amended its VA's Adjudication Procedure Manual with clear guidance as to how VA defines offshore waters as high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence. This includes salty and brackish waters situated between rivers and the open ocean. VBA Manual M21-1, IV.ii.1.H.2.b.

VA considers impaired hearing to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss was caused by exposure to noise during service.  In particular, he states that he was exposed to jet noise while working on an aircraft carrier without ear protection.  

The Veteran is competent to describe being exposed to loud noise, such as those caused by aircraft.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  His lay statements are also credible because they are confirmed by the circumstances of his service.  His military personnel records indicate that he served in the Air Force as a boatswain's mate, which can include work around jet noise.  For these reasons, the in-service injury of acoustic trauma to both ears is established.

The Veteran currently has bilateral sensorineural hearing loss that meets the criteria of 38 C.F.R. § 3.385.  A VA audiological examination in June 2011 showed a right ear auditory threshold of 40 decibels at 4000 Hertz and left ear thresholds of 40 decibels at 1000 Hertz, 45 decibels at 2000 Hertz, and 50 decibels at 4000 Hertz.  A VA examination in November 2015 showed worsening sensorineural hearing loss that continued to meet VA's criteria for a hearing loss disability.  

Although the Veteran was exposed to noise in service and has a current hearing disability, the preponderance of the evidence does not show that his hearing loss is due to or related to service, including noise exposure in service.  

After examining the Veteran and reviewing the medical record, the November 2015 examiner opined that the Veteran's hearing loss is less likely than not related to service.  He acknowledged that the record does not contain an audiogram performed on separation from service, but noted that the Veteran did not report hearing loss or difficulties at separation, worked in a high-noise occupation in paper mill maintenance for over 30 years after separation, and told the examiner that he first noticed hearing difficulties 20-25 years prior to the examination, which would have been 23-28 years after service.

Although VA regulations allow for a presumption of service connection of current sensorineural hearing loss in certain situations, there is no evidence showing symptoms or a diagnosis of sensorineural hearing loss within one year from service separation to establish presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309(a).  Rather, the Veteran has said he first noticed hearing loss several decades after service.  The first indication of hearing loss in the record is several decades after service.  Therefore, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.307(a) is not warranted.  The provisions of 38 C.F.R. § 3.303(b) do not apply because the Veteran does not state that his hearing loss symptoms have been continuous since service.  Rather, during the 015 VA examination he reported that he first noticed decreased hearing about 20 to 25 years before, or roughly around 1990.  Accordingly, service connection based upon continuity of symptoms is not warranted.

The Board finds that the November 2015 VA examiner's opinion is competent and credible, and as such, is entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The examiner's opinion was rendered after reviewing the Veteran's claims file, which included service treatment records; soliciting a medical history from the Veteran; and conducting a physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiner provided the facts and rationale on which he based his opinion.  The probative value of the VA examiner's opinion is further bolstered by its consistency with the evidence in the claims file.  The opinion is therefore probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has made a general assertion that his hearing loss is related to noise exposure in service.  The Board, however, cannot rely on the Veteran's general assertions as to medical nexus to service because although he is competent to report decreased hearing, he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation in this case involves a complex medical issue, requiring knowledge of the types and presentation of hearing loss and interpretation of testing and the Veteran has not been shown to have the medical expertise required to address such an issue.  Moreover, there is no medical opinion to contradict the conclusions of the VA examiner.  As such, there is no competent evidence to establish a nexus between the current bilateral hearing loss and any documented event or incident of service. 

There can be no doubt that the Veteran rendered honorable and faithful service for which the Board is grateful, and that he is sincere in his belief that his hearing loss is related to the noise he heard in service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted for hearing loss.  The Board has weighed the evidence of record, and finds that the preponderance of the evidence is against a finding that the bilateral sensorineural hearing loss is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

 Multiple Myeloma

The Veteran contends that his multiple myeloma is connected to service, to include a skin condition documented in his service treatment records, and that this is connected to exposure to herbicide exposure or exposure to asbestos and other chemicals during service.

VA treatment notes show a diagnosis of Stage III multiple myeloma in September 2010 followed by chemotherapy from November 2010 through January 2011.  The Veteran underwent a bone marrow transplant in March 2011.  Treatment records do not show a recurrence of the myeloma.  This meets the requirement for a current disability.

With regard to an in-service event, the Veteran's service treatment records do not reflect a diagnosis of or treatment for multiple myeloma.  Service treatment records do show cysts on the Veteran's scalp that were treated by draining.  The Veteran was treated privately for folliculitis of the scalp from 1994 to 1997 and for chronic acne of the scalp in 2000 and 2003.

The November 2015 examiner opined that the Veteran's in-service skin cysts are less likely than not etiologically related to multiple myeloma.  She based this opinion on a review of professional military medical records and information from the Mayo Clinic showing that such cysts are generally caused when hair follicles become occluded with oily gland secretions.  

Although the Veteran has a genuine belief that his in-service skin cysts are connected to multiple myeloma, he does not possess the medical expertise necessary to assess the etiology of multiple myeloma.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  A layperson is not generally capable of opining on matters requiring medical knowledge.  38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The question of causation in this case involves a complex medical issue, requiring specialized knowledge and training.  Moreover, there is no medical opinion to contradict the conclusions of the VA examiner.  As such, there is no competent medical evidence to establish a nexus between the current multiple myeloma and in-service skin cysts.

The Veteran asserts that he was exposed to asbestos or other chemicals during service and this caused multiple myeloma.  He points to medical literature showing that exposure to chemicals may be a risk factor for multiple myeloma.  In this regard, the November 2015 examiner opined that it at least as likely as not that the Veteran was exposed to very low levels of asbestos during service.  However, medical literature the examiner consulted either did not list asbestos as a risk factor for multiple myeloma or stated that no causal relationship has been shown between asbestos exposure and multiple myeloma.  Rather, the examiner noted that at the time of his diagnosis, the Veteran had three of the eight major proven risk factors for multiple myeloma-age, male gender, and African American race-and none of these is related to service.  Asbestos or chemical exposure are not among the major proven risk factors for multiple myeloma.  Because the Veteran does not possess medical expertise, because the examiner does possess this knowledge and training, and because expertise is needed to assess causation of complex phenomena such as multiple myeloma, the Board finds that the examiner's opinion is the only competent medical evidence regarding a nexus between multiple myeloma and service.  

With regard to herbicide exposure, the Veteran acknowledges that the ship he served on, the USS Franklin D. Roosevelt, operated in the blue waters of Vietnam.  He does not contend that he went ashore in Vietnam, entered brown waters, or came within five miles of shore.  Rather, he states that operated an open utility boat that took supplies and personnel to and from the ship, and that he worked in the vicinity aircraft that were flying to and from zones in Vietnam where herbicide agents were located.

There is unfortunately no presumption for exposure to herbicides for a Veteran who served aboard a ship off the shores of the Republic of Vietnam.  It is well established that a Veteran must have set foot on the landmass of Vietnam, or have been present in the inland waterways of that country, in order for the presumption of exposure to apply. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 102 (Jan. 21, 2009).  Claims based on statements that exposure occurred because herbicides were stored or transported on the veteran's ship, or that the veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).  Because evidence does not show the Veteran went ashore in Vietnam or navigated "brown waters," the Board finds the herbicide presumption does not apply.

Although the presumption for herbicide exposure does not apply, the Veteran may still seek to prove herbicide exposure on a facts found basis.  In this case, however, he has not provided evidence showing that he was exposed to herbicides.

The Board has weighed the evidence of record, and finds that the preponderance of the evidence is against a finding that multiple myeloma is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for hearing loss is denied.

Service connection for multiple myeloma is denied.


REMAND

This claim requires remand for an addendum opinion to take into account lay statements regarding the Veteran's sleep apnea.

The Veteran states that his sleep apnea began in 1966, while he was in service or shortly thereafter.  He states that it began as snoring and became progressively worse.  A polysomnography in 2001 showed mild sleep apnea and moderate loud snoring.  The Veteran was thereafter prescribed a CPAP machine.

In February 2013, a VA examiner opined that sleep apnea is less likely than not related to service because service treatment records did not mention snoring or sleep apnea.  Although the examiner acknowledged the Veteran's statement that sleep apnea began in 1966, she did not comment on December 2011 and January 2012 lay statements regarding the Veteran's sleep problems from JB, VC, and the Veteran himself.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all VA treatment records that are not currently in the claims file.  After contacting the Veteran and/or his representative to obtain the appropriate authorizations and inquire about any outstanding relevant medical records not currently in the file, request treatment records from any sources the Veteran identifies.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  After any additional records have been included in the claims file, obtain an addendum opinion from the February 2013 VA examiner, or, if unavailable, another suitably qualified examiner.  A new VA examination is not necessary unless the VA examiner finds one is needed.  The examiner should review the entire claims file, including the hearing transcript.  All indicated studies, tests, x-rays, and evaluations deemed necessary should be performed.  

The examiner should provide an opinion as to whether the Veteran's sleep apnea is at least as likely as not (50 percent probability or greater) related to service.  The examiner should provide a rationale (i.e., why or why not), and should explicitly comment on the all lay statements, including December 2011 and January 2012 statements from the Veteran, JB, and VC, and the Veteran's testimony at the hearing regarding his sleep problems.

3.  Then, VA should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


